Citation Nr: 1120337	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-02 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  He died on August [redacted], 2008, and the Appellant is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the RO.  

The Appellant testified at a hearing held at the RO before the undersigned Veterans Law Judge in October 2010.  A transcript is of record.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required on her part.  


FINDINGS OF FACT

1.  The Veteran is shown as likely as not to have suffered from ischemic heart disease that was due to his presumed exposure to Agent Orange incident to his active service in the Republic of Vietnam.  

2.  An acute myocardial infarction caused by the service-connected ischemic heart disease and the service-connected diabetes mellitus are shown as likely as not to have either caused or contributed materially in producing the Veteran's demise.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, the Veteran's disability manifested by ischemic heart disease is due to his presumed the exposure to Agent Orange in the Republic of Vietnam.  38 U.S.C.A.§§ 1110, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  By extending the benefit of the doubt to the appellant, an acute myocardial infarction due to service-connected ischemic heart disease and the service-connected diabetes mellitus either caused or contributed materially in producing the Veteran's death. schizophrenia.  38 U.S.C.A.§§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R.§ 3.312 (2010).  
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is fully favorable to the appellant, a full discussion of VCAA is not required.  

Historically, during the Veteran's lifetime he was service-connected for type II diabetes mellitus, and assigned a 20 percent evaluation, from February 20, 2008; and for retinopathy secondary to the type II diabetes mellitus, and assigned a 40 percent evaluation, from February 20, 2008.  

A claimant with active service may be granted service connection for a disease or disability either incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

The Board observes that the Veteran's death certificate lists "probably acute myocardial infarction" as the immediate cause of death, and lists "hypertension and diabetes mellitus" as other significant conditions contributing to death but not resulting in the underlying cause given.  

The Appellant contends that the Veteran's death was the result of his service-connected type II diabetes mellitus.  Specifically, during her recent hearing, the she testified that,  prior to his death, her husband had been treated for arteriosclerosis that was due to his unmonitored diabetes.  

Further, it is now for consideration whether the Veteran was suffering from ischemic heart disease, secondary to Agent Orange exposure in the Republic of Vietnam, that caused his acute myocardial infarction.  

The record demonstrates that the Veteran served in Vietnam during his active duty service, and hence may qualify for the presumption delineated in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307 and 3.309(e), which indicates that certain diseases may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  

Effective August 31, 2010, diseases associated with such exposure include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) immediately following "Hodgkin's disease."   38 C.F.R. 
§ 3.309(e).  

This shall have become manifest to a degree of 10 percent or more at any time after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.  

The private treatment records, dated from 2007, show treatment for diabetes mellitus, diabetic retinopathy in both eyes, hypertension, frequent headache and blurred vision.  

Significantly, a January 2008 private radiology report of a bilateral duplex carotid artery ultrasound reveals findings of right carotid system showing the common carotid to be tortuous, plaque formation in the bulb with 21 percent stenosis but no hemodynamic changes, proximal internal carotid artery on the right showing 32 percent stenosis, mid and distal internal carotid showing 24 percent stenosis, vertebral artery showing a normal antegrade flow, and ratio of internal to common carotid artery on the right of 0.5.  

The report indicates left carotid system showing no plaque formation in the common carotid, bulb, or external carotid arteries, 59 percent stenosis in the proximal internal carotid artery with normal velocity, mid internal carotid showing 22 percent stenosis, external carotid artery showing no plaque formation, and vertebral showing normal antegrade flow.  

The private practitioner diagnosed the Veteran with mild to moderate bilateral plaque formation with no hemodynamically significant stenosis, bilaterally, and with normal antegrade vertebral flow bilaterally.  Further, a January 2009 private report shows a diagnosis of carotid bruit.  

The VA treatment records, dated in June 2008, reflect that the Veteran was being treated with Carvedil, Lisinopril and Janumet.  

In conjunction with the current appeal, a VA medical opinion was obtained in October 2008.  Here, the examiner noted that the Veteran expired due to a probable acute myocardial infarction and was service connected for type II diabetes mellitus and for diabetic retinopathy during his life.  

The examiner observed that it appeared as though the Veteran had diabetes for less than two years, and that the first indication of hyperglycemia, with a glucose level of 157, was in January 2007.  The examiner added that, in April 2007, his glucose level was 164 and that his hemoglobin was 7.5 in May 2007 when he was placed on treatment.  The examiner noted that the Veteran was first diagnosed with diabetic retinopathy in January 2008, although it appeared that it was present earlier when it was diagnosed as hypertensive retinopathy.  

The examiner indicated that, during reconsideration, no mention was made of coronary artery disease as being secondary to the diabetes.  The examiner observed that, after a thorough review of the claims file, there was no evidence of coronary artery disease or treatment for coronary artery disease mentioned in the medical record.  
  
The Board finds on review of the entire record that the October 2008 VA examiner's opinion lacks probative weight in failing address the significance of the private treatment records showing findings of extensive carotid artery stenosis.  

Further, on review, the VA examiner's opinion did not address whether the Veteran had an acute myocardial infarction that could have been directly related to his presumed exposure to Agent Orange during service.  

However, in light of the changes made to 38 C.F.R. § 3.309(e), the Board finds that the VA medical opinion does serve to establish that the Veteran's death as likely as not was due to an acute myocardial infarction.  

Moreover, the certificate of death tends to show that service-connected type II diabetes mellitus also played a contributory role of some significance in either immediately producing or in the long term hastening the Veteran's ultimate demise.  38 U.S.C.A. § 5103A.  

Finally, based on a careful review of the entire evidentiary record, the Board finds the evidence to be in relative equipoise in showing that the Veteran as likely as not suffered from ischemic heart disease prior to his death.  

Accordingly, in resolving all reasonable doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


Department of Veterans Affairs


